DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 4-23, 25-31, and 34-35 (renumbered as 1-30 respectively) are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claim 1 and similarly in claims 23 and 31:  

1. A computer comprising: 

a plurality of interconnected processing nodes arranged in a toroid configuration in which multiple layers of interconnected nodes are arranged along an axis; 

each layer comprising a plurality of processing nodes connected in a ring in a non-axial plane by at least an intralayer respective set of links between each pair of neighbouring processing nodes, the links in each set adapted to operate simultaneously; 

wherein each of the processing nodes in each layer is connected to a respective corresponding node in each adjacent layer by an interlayer link to form respective rings along the axis; 

the computer being programmed to provide a plurality of embedded one-dimensional logical paths and to transmit data around each of the embedded one-dimensional logical paths in such a manner that the plurality of embedded one-dimensional logical paths operate simultaneously, each one-dimensional logical path using all processing nodes of the computer in a sequence, wherein the computer is programmed to transmit the data with an asymmetric bandwidth utilisation or a symmetric bandwidth utilisation.

Further, the combination of the set forth limitations with all of the other limitations in the respective independent claims (claims 1, 23, and 31) is not obvious.  The prior art of record neither anticipates nor renders obvious the above recited combination.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HYUN NAM/Primary Examiner, Art Unit 2183